Appellate Case: 21-9513    Document: 010110703118       Date Filed: 06/29/2022   Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                          June 29, 2022
                          _________________________________
                                                                        Christopher M. Wolpert
                                                                            Clerk of Court
  BAKHTIYOR JUMAEV,

        Petitioner,

  v.                                                         No. 21-9513
                                                         (Petition for Review)
  MERRICK B. GARLAND,
  United States Attorney General,

        Respondent.
                          _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MATHESON, BALDOCK, and PHILLIPS, Circuit Judges.
                   _________________________________

       Bakhtiyor Jumaev, a native of the former Soviet Union and a citizen of

 Uzbekistan, petitions for review of a Board of Immigration Appeals (BIA) opinion

 upholding an Immigration Judge’s denial of his application for deferral of removal

 under the Convention Against Torture (CAT).1 Exercising jurisdiction under


       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       1
        Mr. Jumaev does not contest the denial of his requests for asylum and
 withholding of removal, so we do not address those claims. See United States v.
Appellate Case: 21-9513    Document: 010110703118        Date Filed: 06/29/2022     Page: 2



 8 U.S.C. § 1252(a), we deny the petition.

                                    BACKGROUND

       In April 2000, Mr. Jumaev, then thirty-three years old, left his wife and

 children in Uzbekistan and entered the United States on a tourist visa. He relocated

 to Philadelphia from New York without informing immigration authorities, and he

 remained in the United States after his visa expired in October 2001.

       In December 2009, Mr. Jumaev met Jamshid Muhtorov, a Denver resident and

 a fellow Uzbek. The two men had similar backgrounds, including their Muslim faith

 and shared interest in the Islamic Jihad Union (IJU), a designated foreign terrorist

 organization.

       In February 2010, the Department of Homeland Security (DHS) served

 Mr. Jumaev with a notice to appear, charging him with removability for failure to

 comply with the limits of his permissible stay, 8 U.S.C. § 1227(a)(1)(B), and for

 failing to notify the Attorney General of his change of address, id. § 1227(a)(3)(A).

 Mr. Jumaev was placed in detention but was released on a $3,500 bond after friends

 and acquaintances raised the funds, with Mr. Muhtorov contributing $500.

       When Mr. Jumaev was released from custody, he called Mr. Muhtorov and

 thanked him. They “developed a long-distance friendship” and communicated

 frequently about “a wide variety of topics,” including the IJU, the history of terrorist




 Channon, 881 F.3d 806, 811 n.7 (10th Cir. 2018) (noting arguments not raised in the
 briefs are waived).

                                             2
Appellate Case: 21-9513    Document: 010110703118       Date Filed: 06/29/2022     Page: 3



 organizations, and related propaganda videos they found online. Admin. R., vol. 1 at

 1016. Federal authorities intercepted some of their communications during foreign

 intelligence surveillance. Mr. Jumaev repeatedly told Mr. Muhtorov he would return

 the money Mr. Muhtorov paid to facilitate his release from detention. In March

 2011, Mr. Muhtorov told him that the IJU “was in dire need of financial support.” Id.

 Mr. Jumaev said that he would send a partial payment, and Mr. Muhtorov indicated

 that “he would send this money to brothers and . . . they [would do] their things.” Id.

 at 404. Mr. Jumaev then sent Mr. Muhtorov $300 “us[ing] a friend’s check.” Id. at

 1016. Mr. Muhtorov received the check, and his wife cashed it. Mr. Jumaev

 followed up by confirming that Mr. Muhtorov received the “wedding gift.” Id.

 (internal quotation marks omitted).

       Mr. Jumaev later testified that “a wedding gift” was innocuous jargon used for

 repaying a debt and that he believed Mr. Muhtorov’s statement about sending the

 money to “brothers” was “a joke.” Id. at 402-04. But the government understood the

 word “wedding” to be “a code word that referred to the Jihadist cause.” United

 States v. Jumaev, 20 F.4th 518, 529 (10th Cir. 2021) (internal quotation marks

 omitted). And “Mr. Muhtorov bragged to Mr. Jumaev and others for months about

 his scheme to go to Turkey to study and then to travel for ‘the wedding,’” with

 Mr. Jumaev “encourag[ing] Mr. Muhtorov and even stat[ing] that he was envious.”

 Admin. R., vol. 1 at 1017. In January 2012, Mr. Muhtorov bought a one-way ticket

 to Turkey and told his wife he might not return. He was arrested at Chicago O’Hare

 International Airport, with nearly $3,000 in cash, two new iPhones, and a new iPad.

                                            3
Appellate Case: 21-9513    Document: 010110703118       Date Filed: 06/29/2022    Page: 4



       FBI agents then interviewed Mr. Jumaev, who “was not fully forthright,”

 including “as to his use of code words with Mr. Muhtorov, the full scope of their

 discussions, and his internet activity.” Id. Mr. Jumaev was arrested in March 2012

 and charged under 18 U.S.C. § 2339B with providing, attempting to provide, and

 conspiring to provide material support to a designated foreign terrorist organization.

 After he spent more than six years in pretrial detention, a jury found Mr. Jumaev

 guilty, and the district court sentenced him to time served and ten years’ supervised

 release. See Jumaev, 20 F.4th at 532. We affirmed the judgment. Id. at 528.

       Upon his release from prison, U.S. Immigration and Customs Enforcement

 served Mr. Jumaev with an additional charge of removability, alleging he was

 removable under 8 U.S.C. § 1227(a)(4)(B) for engaging in terrorist activity by

 providing material support to a terrorist organization. See Admin. R., vol. 1 at 1597.

 Mr. Jumaev applied for asylum, withholding of removal, and protection under the

 CAT, alleging that he faced severe persecution and state-sponsored torture in

 Uzbekistan because of his religion and his convictions. An IJ found Mr. Jumaev was

 barred from asylum and withholding of removal under the Immigration and

 Nationality Act (INA) and the CAT because of his convictions and because he was a

 danger to the security of the United States. The IJ also denied deferral of removal

 under the CAT after determining Mr. Jumaev did not prove it was more likely than

 not that he would be tortured in Uzbekistan. The BIA dismissed Mr. Jumaev’s

 appeal and upheld his removal.



                                            4
Appellate Case: 21-9513    Document: 010110703118        Date Filed: 06/29/2022     Page: 5



                                     DISCUSSION

       Mr. Jumaev challenges the agency’s denial of his deferral application on two

 grounds. First, he argues the BIA’s opinion was not supported by substantial

 evidence. Second, he argues the BIA’s opinion violated his due process rights

 because the BIA did not review a material part of the record in reaching its decision.

 I.    Deferral of Removal under the CAT

       A.     Eligibility for Deferral

       Noncitizens who are ineligible for withholding of removal may still be eligible

 for deferral of removal under the CAT. See 8 C.F.R. §§ 1208.16(c)(4), 1208.17(a).

 Deferral of removal provides “a less permanent form of protection than withholding

 of removal and one that is more easily and quickly terminated if it becomes possible

 to remove the [noncitizen] consistent with [the CAT],” while also “ensur[ing] that

 [such noncitizens] are not returned to a country where they would be tortured.”

 Regulations Concerning the Convention Against Torture, 64 Fed. Reg. 8478, 8480-81

 (Feb. 19, 1999).

       For deferral, a noncitizen must prove “it is more likely than not that he . . .

 would be tortured if removed to the proposed country of removal.” 8 C.F.R.

 § 1208.16(c)(2), (4); see also Escobar-Hernandez v. Barr, 940 F.3d 1358, 1362

 (10th Cir. 2019) (the noncitizen bears the burden to show he has met the

 requirements for CAT relief). Relief “is mandatory” if a noncitizen makes such a

 showing. Igiebor v. Barr, 981 F.3d 1123, 1127-28 (10th Cir. 2020) (internal

 quotation marks omitted).

                                            5
Appellate Case: 21-9513     Document: 010110703118         Date Filed: 06/29/2022      Page: 6



        “Torture is defined as any act by which severe pain or suffering, whether

 physical or mental, is intentionally inflicted on a person . . . by, or at the instigation

 of, or with the consent or acquiescence of, a public official . . . .” 8 C.F.R.

 § 1208.18(a)(1). “Torture is an extreme form of cruel and inhuman treatment and

 does not include lesser forms of cruel, inhuman or degrading treatment or punishment

 that do not amount to torture.” Id. § 1208.18(a)(2). “[A]ll evidence relevant to the

 possibility of future torture shall be considered, including”: (1) “past torture inflicted

 upon the [noncitizen]”; (2) whether the noncitizen “could relocate to a part of the

 country of removal where he . . . is not likely to be tortured”; (3) “gross, flagrant or

 mass violations of human rights within the country of removal”; and (4) “[o]ther

 relevant information regarding conditions in the country of removal.” Id.

 § 1208.16(c)(3). “[T]he existence of a consistent pattern of gross, flagrant, or mass

 violations of human rights in a particular country does not, as such, constitute

 sufficient grounds for” relief under the CAT. In re J-E-, 23 I. & N. Dec. 291, 303

 (B.I.A. 2002) (en banc). “Specific grounds must exist that indicate the individual

 would be personally at risk.” Id.

        B.     Agency Proceedings

        Mr. Jumaev appeared for a hearing before the IJ. Two witnesses testified on

 his behalf: (1) Mr. Jumaev himself; and (2) Dr. Adeeb Khalid, a professor and an

 expert on Uzbekistan’s history and culture. The DHS did not call any witnesses.

        The IJ denied deferral under the CAT. The IJ found Mr. Jumaev to be “not

 credible,” noting that “[t]he record and [Mr. Jumaev’s] testimony are replete with

                                              6
Appellate Case: 21-9513     Document: 010110703118         Date Filed: 06/29/2022     Page: 7



 inconsistencies, admissions of falsehoods, and contradictory versions of events” on

 “material” aspects of his claim. Admin. R., vol. 1 at 240. The IJ articulated

 numerous reasons why this adverse-credibility determination cast doubt on

 Mr. Jumaev’s narrative of past torture. See, e.g., id. at 241 (“[Mr. Jumaev] admitted

 [in testimony in his criminal trial in federal district court] that his account of his

 arrest [in Uzbekistan] in June 1999, the critical event forming the basis of his fear of

 returning to Uzbekistan, was a lie.”). The IJ then considered country-conditions

 evidence and evaluated whether Mr. Jumaev had established that an individual with

 his characteristics and notoriety would likely face torture upon return to Uzbekistan.

 The IJ found that evidence in this case—including “objective evidence [of] human

 rights violations and torture in Uzbekistan,” id. at 249—“presents a general

 possibility of torture, but does not meet [Mr. Jumaev’s] high burden of establishing

 that it is more likely than not that he will be targeted for such treatment.” Id. at 252.

        The BIA “discern[ed] no clear error in the [IJ’s] underlying factual findings”

 and found the record supported “the [IJ’s] ultimate conclusion”—namely, that

 Mr. Jumaev did not “meet the heavy burden of showing that it is more likely than not

 that [he] would face torture, at or with the acquiescence (including willful blindness)

 of a government official, upon removal to Uzbekistan.” Id. at 20, 22. Accordingly,

 the BIA dismissed Mr. Jumaev’s appeal.

        C.     Standard of Review

        The BIA’s decision was a full explanatory opinion by a three-member panel.

 See 8 C.F.R. § 1003.1(e)(6). Under “this method, the BIA opinion completely

                                              7
Appellate Case: 21-9513    Document: 010110703118       Date Filed: 06/29/2022    Page: 8



 super[s]edes the IJ decision for purposes of our review.” Uanreroro v. Gonzales,

 443 F.3d 1197, 1203 (10th Cir. 2006). Mr. Jumaev acknowledges this court is

 reviewing the BIA’s opinion, see Pet’r’s Opening Br. at 12, but indiscriminately

 challenges the IJ’s reasoning without regard to whether the BIA adopted or

 referenced it. We confine our review to the BIA’s opinion and to those portions of

 the IJ’s reasoning that the BIA expressly referenced or adopted within the opinion.2

       We review the BIA’s legal determinations de novo and its factual findings for

 substantial evidence. Igiebor, 981 F.3d at 1131. Under the substantial-evidence

 standard, “the agency’s findings of fact are conclusive unless any reasonable

 adjudicator would be compelled to conclude to the contrary.” Birhanu v. Wilkinson,

 990 F.3d 1242, 1252 (10th Cir. 2021) (brackets and internal quotation marks

 omitted). The substantial-evidence standard is “highly deferential.” Kabba v.

 Mukasey, 530 F.3d 1239, 1244 (10th Cir. 2008).

       D.     The BIA’s Opinion

       The BIA noted that Mr. Jumaev did not challenge the IJ’s adverse-credibility

 determination, which was based on “inconsistencies between his two asylum

 applications and his admission that he lied in his 2011 asylum application.” Admin.



       2
          See Sarr v. Gonzales, 474 F.3d 783, 791 (10th Cir. 2007) (“Our procedures
 for judicial review respect the BIA’s discretionary decision to adopt the IJ’s opinion
 in part or in whole (or not at all). . . . [L]awyers may find it convenient for us to
 expand the scope of our review to include portions of the IJ’s opinion that were not
 explicitly or implicitly adopted by the BIA, but that would come at the cost of respect
 for the agency’s own judgment regarding its ground for decision.”).

                                           8
Appellate Case: 21-9513     Document: 010110703118          Date Filed: 06/29/2022     Page: 9



 R., vol. 1 at 19. In addition, it incorporated the IJ’s entire credibility analysis into its

 decision. But the BIA did not deny relief on this ground. Cf. Niang v. Gonzales,

 422 F.3d 1187, 1202 (10th Cir. 2005) (affirming denial of CAT relief where there

 was an adverse-credibility determination because if one factor in the § 1208.16(c)(3)

 assessment is discredited, “one could rationally decide that [an applicant] had failed

 to show” a likelihood of torture upon return to the proposed country of removal).

        Instead, the BIA considered whether record evidence establishing the

 occurrence of human-rights violations and torture in Uzbekistan, including

 country-conditions evidence and expert testimony, “reflects that [Mr. Jumaev], an

 Uzbek citizen who is a practicing Muslim and who incurred two convictions for

 providing material support to [a foreign terrorist organization], faces a probability of

 torture with the consent or acquiescence of the government.” Admin. R., vol. 1 at 21.

 The BIA recognized “the repressive nature of the regime and reports of abuses that

 occur.” Id. And it considered that Mr. Jumaev might be questioned or detained upon

 return to Uzbekistan and could face criminal charges. But it reasoned that

 Mr. Jumaev had not carried his burden to establish that he would be singled out for

 torture due to his religion or convictions.

        1.     The BIA did not ignore or improperly discount uncontroverted
               evidence.

        The gist of Mr. Jumaev’s argument is that the agency “ignored or discounted

 without reasoned explanation” uncontroverted country-conditions evidence and

 expert testimony showing he is likely to be tortured upon his return to Uzbekistan.


                                               9
Appellate Case: 21-9513    Document: 010110703118        Date Filed: 06/29/2022    Page: 10



  Pet’r’s Opening Br. at 4. We are not persuaded. As explained below, we are limited

  to the highly deferential substantial-evidence standard in reviewing the BIA’s denial

  of Mr. Jumaev’s deferral application. Under that standard, we conclude that even if a

  reasonable adjudicator could disagree with the BIA’s denial of deferral, Mr. Jumaev

  has not satisfied his burden to show that a reasonable adjudicator would be compelled

  to do so.

                 a.   The BIA considered country-conditions evidence and
                      Dr. Khalid’s testimony.

        The BIA considered Mr. Jumaev’s country-conditions evidence and agreed

  with him that “evidence of record established the occurrence of human rights

  violations and torture in Uzbekistan.” Admin. R., vol. 1 at 21. The BIA expressly

  acknowledged “the repressive nature of the regime and reports of abuses that occur,”

  as well as “reported incidents of mistreatment of Uzbek citizens due to religion,”

  “very poor” detention conditions, and government tracking of Uzbek citizens. Id. at

  20-21. And the BIA found no clear error in the IJ’s numerous factual findings to the

  same effect.

        The BIA also considered Dr. Khalid’s testimony, as evident from its references

  to his opinions that (1) Mr. Jumaev “would be likely to be questioned upon his return

  to Uzbekistan”; (2) “he might be detained at some point upon return in conditions

  that are very poor”; and (3) there was a “high risk that [he] would face a range of




                                            10
Appellate Case: 21-9513     Document: 010110703118          Date Filed: 06/29/2022        Page: 11



  criminal charges.”3 Id. at 21. The BIA concluded that the likelihood of these events

  did “not, in and of itself, satisfy the burden to prove torture [of Mr. Jumaev] is more

  likely than not to occur.” Id.

         Although the BIA did not recount every piece of country-conditions evidence

  and every detail of Dr. Khalid’s testimony,

         the BIA is not required to discuss every piece of evidence when it renders a
         decision. Although the BIA is required to provide more than just
         conclusory statements, all that is necessary is a decision that sets out terms
         sufficient to enable us as a reviewing court to see that the Board has heard,
         considered, and decided.


         3
           Mr. Jumaev contends the IJ and BIA erred by linking questioning, detention,
  and criminal charges into “a singular hypothetical chain of events that would lead to
  [his] torture” and denying his claim for failure to establish each link was more likely
  than not to occur. Pet’r’s Opening Br. at 30 (boldface omitted). But the cited portion
  of the IJ’s decision was superseded by the BIA decision, which specifically rejected
  this approach, see Admin. R., vol. 1 at 21 n.6, and did not employ such reasoning.
  Instead, the BIA cited Matter of M-B-A-, 23 I. & N. Dec. 474, 479-80 (B.I.A. 2002),
  for the principle that a deferral claim under the CAT cannot be “based on a chain of
  assumptions and a fear of what might happen, rather than evidence that meets [the
  applicant’s] burden of demonstrating that it is more likely than not that [he] will be
  subjected to torture by, or with the acquiescence of, a public official or other person
  acting in an official capacity if [he] is returned to [his] home country”). The claim
  rejected in Matter of M-B-A- resembles Mr. Jumaev’s claim in that it necessitates
  speculation and presupposes a series of events:

         The respondent’s eligibility for deferral of removal rests upon a finding
         that it is more likely than not that she will be identified as a convicted
         drug trafficker upon her return to Nigeria; that, as a result, she will be
         detained on arrival; that, when detained, she will be held in detention
         without access to bail or judicial oversight; that she will be detained for
         a significant period of time; and that, as a result of this detention, she
         will suffer mistreatment that rises to the level of torture at the hands of
         prison guards or authorities.

  Id. at 479.

                                              11
Appellate Case: 21-9513     Document: 010110703118          Date Filed: 06/29/2022       Page: 12



  Hadjimehdigholi v. INS, 49 F.3d 642, 648 n.2 (10th Cir. 1995) (internal quotation

  marks omitted); see also Becerra-Jimenez v. INS, 829 F.2d 996, 1000 (10th Cir.

  1987) (“[The BIA] has no duty to write an exegesis on every contention.” (internal

  quotation marks omitted)). Here, the BIA provided sufficient terms to allow

  appellate review.

                b.     Dr. Khalid’s testimony would not compel a reasonable
                       adjudicator to conclude torture is likely.

         Dr. Khalid opined that (1) “it is very likely” Mr. Jumaev will be tortured if

  returned to Uzbekistan, Admin. R., vol. 1 at 476; (2) he did not think it was “safe for

  [Mr. Jumaev] to return to any part of Uzbekistan,” id. at 472; (3) it “is very likely

  that [Mr. Jumaev] will arrive at the airport, he will scan his passport and that will

  trigger all sorts of alerts and he will be taken into custody[, a]nd after that, the

  likelihood of torture is great,” id. at 476; (4) “it’s quite likely” that Mr. Jumaev’s

  “conviction would cause him to be subject to criminal prosecution in Uzbekistan,”

  and he “imagine[d] that they would throw the book at him,” id. at 473; and (5) “he

  will probably be sentenced to prison . . . . I would imagine that prosecution is pretty

  much certain,” id. at 474. He also stated in his expert report that Mr. Jumaev would

  “be a prime candidate for torture and ill treatment . . . from the moment he sets foot

  in the country.” Id. at 1159.

         But Dr. Khalid’s conclusions were based largely on general background

  information and lacked sufficient support to compel a reasonable adjudicator to agree




                                              12
Appellate Case: 21-9513     Document: 010110703118         Date Filed: 06/29/2022     Page: 13



  with them. His testimony, when read as a whole,4 drew inferences from his study of

  country conditions rather than from direct, personal experience or concrete facts or

  data. See, e.g., id. at 476 (“[A]s far as I understand the situation in Uzbekistan, it is

  very likely that he’ll be tortured, yes. . . . [That is] based on my research and I’ve had

  no personal experience with any of this but what I have read and what has been

  reported in the present [sic] by various human rights organizations.”). Dr. Khalid

  conceded he had not read any report about “a situation similar or akin to Mr. Jumaev

  where the person has actually come into the country and been arrested and detained.”

  Id. at 479-80. And he candidly acknowledged that he is “not entirely up on the

  legalities of [the] Uzbek criminal justice system on this case.” Id. at 473. The

  evidentiary gaps in his testimony weakened his conclusions about the likelihood of

  torture.

         Furthermore, other parts of Dr. Khalid’s testimony were tentative. For

  example, he opined that “any number of things could happen” to someone with

  Mr. Jumaev’s religious background who is labeled “an extremist.” Id. at 470. “You

  could simply be sent to jail or you could be let go with a warning and you would be

  under surveillance and be liable to be hauled in at any time that the local authorities

  deem necessary.” Id. Additionally, he characterized the Uzbekistani National


         4
          Although Dr. Khalid’s testimony spanned 12 pages of direct examination and
  4 pages of cross examination, much of it was devoted to his qualifications, his role as
  an expert witness in Mr. Jumaev’s criminal trial, his job as a history professor
  specializing in Uzbek history from the late 19th century to the present, the history of
  Uzbekistan, and the Uzbekistani National Security Service.

                                              13
Appellate Case: 21-9513    Document: 010110703118         Date Filed: 06/29/2022    Page: 14



  Security Service’s ways as “unpredictable.” Id. at 478. These qualifications also

  diluted Dr. Khalid’s opinion.

        Although the BIA did not address all of Dr. Khalid’s testimony, we read its

  analysis as assessing the expert’s credibility and weighing the evidence presented.

  These inquiries are firmly within the agency’s discretion. “We neither reweigh the

  evidence nor assess witness credibility.” Vladimirov v. Lynch, 805 F.3d 955, 960

  (10th Cir. 2015).

        Under these circumstances, we cannot say that Mr. Jumaev has met his burden

  to show under the substantial-evidence standard that the BIA improperly “discounted

  or ignored” Dr. Khalid’s testimony, see Pet’r’s Opening Br. at 15 (boldface omitted).

  Even if the country-conditions evidence and Dr. Khalid’s testimony could have

  persuaded a reasonable adjudicator on de novo review, the aforementioned

  shortcomings preclude appellate relief under our highly deferential

  substantial-evidence standard.

        2.     The BIA did not err in requiring Mr. Jumaev to prove he would be
               singled out for torture.

        There is agreement that Uzbekistan is controlled by a violent, repressive

  regime and that human-rights violations and torture routinely occur in Uzbekistan.

  But “the existence of a consistent pattern of gross, flagrant, or mass violations of

  human rights in a particular country does not, as such, constitute sufficient

  grounds for” relief under the CAT. In re J-E-, 23 I. & N. Dec. at 303; see also

  Escobar-Hernandez, 940 F.3d at 1362 (“[B]y itself, pervasive violence in an


                                             14
Appellate Case: 21-9513    Document: 010110703118         Date Filed: 06/29/2022    Page: 15



  applicant’s country generally is insufficient to demonstrate the applicant is more

  likely than not to be tortured upon returning there.”). “Specific grounds must exist

  that indicate the individual would be personally at risk.” In re J-E-, 23 I. & N. Dec.

  at 303. The BIA agreed with the IJ’s reasoning that Mr. Jumaev’s evidence showed

  general, indiscriminate abuse and torture in Uzbekistan, but did not adequately prove

  a particularized risk to him. See Admin. R., vol. 1 at 21 n.5; see also id. at 21 (“We

  discern no clear error in the [IJ’s] findings that the indiscriminate nature of the Uzbek

  regime’s abuses does not reflect the requisite likelihood of the respondent’s future

  torture, even considering that he might be detained at some point upon return in

  conditions that are very poor.”).

        Mr. Jumaev contends that “he has demonstrated by uncontroverted expert

  testimony and voluminous country reports that (1) he has been tortured in the past,

  and (2) that it is more likely than not that he will be tortured should he be removed to

  Uzbekistan.” Pet’r’s Opening Br. at 30. But as established above, Dr. Khalid’s

  testimony did not rest on a sufficiently solid foundation and was not as definitive as

  Mr. Jumaev says it was, so it did not “dictate[]” a finding that Mr. Jumaev is more

  likely than not to face torture upon return to Uzbekistan. Id. at 13 (boldface and

  capitalization omitted). Moreover, country reports speak to general conditions in

  Uzbekistan—not the likelihood that Mr. Jumaev will be singled out for torture. As

  for past torture, the IJ methodically sifted through the record and detailed

  “inconsistencies, admissions of falsehoods, and contradictory versions of events” in

  his accounts of past mistreatment and torture in Uzbekistan—all of which contributed

                                             15
Appellate Case: 21-9513    Document: 010110703118         Date Filed: 06/29/2022    Page: 16



  to the unchallenged adverse-credibility determination. Admin. R., vol. 1 at 240. For

  these reasons, he has not met his burden under the substantial-evidence standard.

        Mr. Jumaev also contends the BIA adopted the IJ’s “unreasonable”

  “requirement that [he] show specific, particularized evidence that those with a

  conviction in the U.S. similar to [his] are targeted for torture in Uzbekistan.” Pet’r’s

  Opening Br. at 27 (boldface omitted). This is not the case. The BIA described

  Mr. Jumaev’s religious background and conviction in discussing the

  particularized-risk requirement. And it stated that the IJ “analyzed the record to

  determine if the objective evidence supported [Mr. Jumaev’s] premise, i.e., that he

  would be tortured upon return to Uzbekistan due to his conviction in the United

  States or his support for the [Islamic Jihad Union].” Admin. R., vol. 1 at 21 n.6. But

  the BIA never imposed such a stringent, specific standard.

        Applying the highly deferential standard of review that governs this case, we

  cannot say that any reasonable adjudicator would be compelled to reach a conclusion

  contrary to the BIA’s.

  II.   Incomplete Record

        Mr. Jumaev next argues that his due process rights were violated because the

  BIA failed to review the complete record. He contends that the record before the IJ

  included a sealed transcript from his criminal trial of testimony by a Confidential




                                             16
Appellate Case: 21-9513     Document: 010110703118        Date Filed: 06/29/2022        Page: 17



  Human Source (CHS)—an Uzbek informant—and that the BIA’s failure to review

  the CHS transcript deprived him of his right to be heard in a meaningful manner.5

         On appeal, the BIA indicated it reviewed the record. See, e.g., Admin. R.,

  vol. 1 at 20 (stating that the IJ’s “ultimate conclusion is supported by the record”).

  The BIA also explained: (1) the IJ “considered evidence from [Mr. Jumaev’s]

  criminal trial that was provided under seal” and “cited by the parties in closing

  arguments”; and (2) “[b]y order dated January 13, 2020, a federal judge granted the

  [BIA] access to these sealed materials for purposes of adjudicating this appeal.” Id.

  at 20 n.4. But in compiling the administrative record for this court, the parties

  discovered that the BIA never obtained (and thus could not have reviewed) the CHS

  transcript.

         In immigration proceedings, the record includes “[t]he hearing before the [IJ],

  including the testimony, exhibits, applications, proffers, and requests, the [IJ’s]

  decision, and all written orders, motions, appeals, briefs, and other papers filed in the

  proceedings.” 8 C.F.R. § 1240.9; see also 8 U.S.C. § 1229a(b)(4)(C) (“[A] complete

  record shall be kept of all testimony and evidence produced at the [immigration]

  proceeding.”). On appeal to the BIA, the record “shall be promptly forwarded to the

  [BIA] upon the request or the order of the [BIA].” 8 C.F.R. § 1003.5(a).




         5
          We have reviewed the CHS transcript, which was filed under seal in this
  court pursuant to an order granting the parties’ joint motion.

                                             17
Appellate Case: 21-9513    Document: 010110703118         Date Filed: 06/29/2022    Page: 18



        Due process requires: (1) “that the decisionmaker actually consider the

  evidence and argument that a party presents,” de la Llana-Castellon v. INS, 16 F.3d

  1093, 1096 (10th Cir. 1994); and (2) “meaningful appellate review,” which “is not

  possible” without “a complete record of the proceeding” because the reviewing body

  “cannot meaningfully scrutinize the proceedings below,” Witjaksono v. Holder,

  573 F.3d 968, 974 (10th Cir. 2009) (internal quotation marks omitted). But to

  establish a due process violation, a noncitizen must demonstrate prejudice. Id. at

  974-75. And for a due process claim based on an incomplete record, a noncitizen

  cannot demonstrate prejudice if the missing portions of the record are immaterial,

  would not have changed the outcome of the proceedings, or could have been

  recreated by the noncitizen at the BIA level.6 Id. at 975; see also United States v.


        6
            In his opening brief, Mr. Jumaev recognizes that such circumstances would
  preclude a finding of prejudice for a due process violation. See Pet’r’s Opening Br.
  at 38. But in his reply brief, he changes course and argues that the BIA “failed to
  comply with its own regulations and prejudice can thus be presumed.” Pet’r’s Reply
  Br. at 11 (emphasis added) (citing Matter of Garcia-Flores, 17 I. & N. Dec. 325
  (B.I.A. 1980)). Because this presumed-prejudice argument is not in his opening
  brief, it is waived. See Burke v. Regalado, 935 F.3d 960, 1014 (10th Cir. 2019)
  (“Issues not raised in the opening brief are deemed abandoned or waived.” (internal
  quotation marks omitted)); see also United States v. Holbert, 285 F.3d 1257, 1263
  (10th Cir. 2002) (stating this rule is “especially apt” where a party “not only failed to
  argue the issue in his opening brief, but expressly conceded it, consequently focusing
  the attention of the [opposing party] and of this court on other issues”). In any event,
  the argument is not persuasive and would not change the outcome. The BIA stated in
  Garcia-Flores that prejudice “can” be presumed “[w]here compliance with [a]n
  [agency] regulation is mandated by the Constitution . . . [or] where an entire
  procedural framework, designed to insure the fair processing of an action affecting an
  individual[,] is created but then not followed by an agency.” 17 I. & N. Dec. at 329.
  But the BIA also articulated a “general rule” that “prejudice will have to be
  specifically demonstrated.” Id. And it did not presume prejudice where an

                                             18
Appellate Case: 21-9513     Document: 010110703118        Date Filed: 06/29/2022       Page: 19



  Aguirre-Tello, 353 F.3d 1199, 1209 (10th Cir. 2004) (en banc) (holding that

  prejudice for a due process claim requires a reasonable likelihood of a different

  outcome). Our review of due process claims premised on an incomplete or deficient

  record is de novo. Witjaksono, 573 F.3d at 973-74.

        Mr. Jumaev has not shown he was prejudiced and, thus, has not established a

  due process violation. First, he did not rely on the CHS transcript in his appeal to the

  BIA, belying his depiction of the transcript’s significance. He did not mention the

  transcript at all in his lengthy notice of appeal. And in his brief to the BIA, he

  referenced it only in passing—a “see also” citation in a footnote—as additional

  support for his allegation that security agents interrogate Uzbekistan residents

  following a lengthy stay outside the country. See Admin. R., vol. 1 at 132 & n.48.

        Second, the information in the CHS transcript is largely duplicative of other

  evidence before the BIA. The district judge overseeing Mr. Jumaev’s criminal trial

  granted the IJ and counsel for the parties in the immigration proceeding limited

  access to the CHS transcript. After reviewing the transcript in camera, the parties

  agreed to file one set of closing statements that did not reference the transcript and a

  supplemental set of closing statements that addressed the transcript’s import. The

  supplemental closing statements to the IJ were “placed in the Record of Proceedings




  immigration officer failed to advise the noncitizen of his rights under 8 C.F.R.
  § 287.3 (i.e., the right to be represented at no expense to the government) and under
  the Fifth Amendment—a violation that seems more egregious than the BIA’s failure
  to review a sealed transcript that was duplicative of other record evidence.

                                             19
Appellate Case: 21-9513     Document: 010110703118        Date Filed: 06/29/2022       Page: 20



  and sealed.” Id. at 180; see also id. at 182 (noting that the agency record included

  “the documents submitted . . . under seal”). Indeed, Mr. Jumaev’s description of the

  significance of the CHS transcript in his opening brief to this court echoes those

  supplemental closing statements to the IJ, which were part of the record before the

  BIA. See Admin. R., vol. 2 at 230-33 (Sealed).

        In addition, Mr. Jumaev argues that the CHS transcript corroborated the

  expert testimony and country-conditions evidence as to the origins, power, and

  tactics of the Uzbekistani National Security Service. See Pet’r’s Opening Br. at

  42-44. But there was extensive evidence before the agency on this point. And the IJ

  made factual findings, which the BIA upheld, that Mr. Jumaev “will more likely than

  not be interrogated upon return to Uzbekistan,” as security agents are “present at

  Uzbek airports” and “scrutinize[] . . . and interrogate[] individuals returning to

  Uzbekistan from other countries.” Admin. R., vol. 1 at 249-50. The CHS transcript

  does not shed additional light on the central question—“whether [Mr. Jumaev] would

  more likely than not be tortured.” Id. at 251.

        We do not discern any prejudice under these circumstances. Although the BIA

  did not obtain, and thus review, the CHS transcript, there is no reasonable likelihood

  of a different outcome had the BIA reviewed the CHS transcript. Accordingly,

  Mr. Jumaev’s due process claim fails.




                                             20
Appellate Case: 21-9513   Document: 010110703118         Date Filed: 06/29/2022   Page: 21



                                    CONCLUSION

        The petition for review is denied.


                                              Entered for the Court

                                              Gregory A. Phillips
                                              Circuit Judge




                                             21